941 F.2d 1209
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.GENERAL BEARING CORPORATION, Plaintiff-Appellant,v.KOBE STEEL, INC., et al., Defendant-Appellee.
Nos. 90-2041, 90-2360.
United States Court of Appeals, Sixth Circuit.
Aug. 21, 1991.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and LIVELY, Senior Judge.
PER CURIAM:


1
General Bearing Corporation appeals from the district court's January 26, 1989, order to dismiss for want of personal jurisdiction.


2
Having carefully considered the record and the arguments presented in the briefs and orally, we find no error warranting reversal.   We, therefore, AFFIRM the order of dismissal, without prejudice, of the Honorable James P. Churchill, United States District Judge for the Eastern District of Michigan, for the reasons set forth in his January 26, 1989, Memorandum of Opinion.